54 N.Y.2d 929 (1981)
In the Matter of Eden Park Health Services, Inc., et al., Appellants,
v.
Robert P. Whalen, as Commissioner of Health of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued September 15, 1981.
Decided October 20, 1981.
Jeffrey E. Stockholm and Mark W. Hoffman for appellants.
Robert Abrams, Attorney-General (Lawrence J. Logan and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (77 AD2d 673).